DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of new grounds of rejection.

Claim Objections
Claims 230-232, 234, 237 and 257 are objected to because of the following informalities:
Regarding claim 230, in line 3, “the set of physical layer data units” should be “a set of data units”.
Regarding claim 231, in line 2, “the set of data units” should be “a set of data units”.
Regarding claim 232, in line 8, “the set of physical layer data units” should be “the set of data units”.
Regarding claim 234, in line 1, “The method of claim 233” should be “The method of claim 232”; and “the distribution one of: …” should be “the distribution comprises: …”. 
Regarding claim 237, in line 4, “the set of physical layer data units” should be “the set of data units”.
Regarding claim 257, in line 6, “the set of encoded information bits” should be “the set of encoded and modulated information bits”; in line 7, “different coding schemes” should be “different modulation schemes”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 229-230 and 257 are rejected under 35 U.S.C. 103 as being unpatentable over Gan et al. (US 2021/0126735) in view of Yu et al. (US 2021/0143966) and Geng et al. (US 2018/0248591).
Regarding Claim 229, Gan teaches a method for wireless communication by a wireless communication device (WCD), comprising:
determining a set of resource units ([0137] the plurality of resource units may be allocated to one station or one station set);
receiving, via at least one of the available bandwidth segments, a set of encoded and modulated information bits on the set of resource units from another WCD ([0338] Therefore, according to the coded bit transmission method provided in this application, a network device such as an AP and a terminal device such as an STA in a Wi-Fi system can transmit coded bits in a plurality of discontinuous channel sets or resource units; [0228] a modulation order, a formula for calculating a quantity of coded bits distributed each time, and a preset channel bandwidth may be separately selected for each channel); and
decoding the set of encoded and modulated information bits based at least in part on the receiving ([0024] the coded bits received from the plurality of channel sets or the plurality of resource units are received according to the receiving and combination rule, and the channel decoding is performed on the received coded bits according to the selected MCS, to generate the information bits; [0132] The decoding scheme is mainly used to perform channel decoding on the recovered coded bits to recover the information bits, thereby completing a receiving procedure of the coded bits; [0327] The terminal device performs channel decoding on the coded bits according to the MCS, to generate the information bits).
	However, Gan does not teach each resource unit of the set of resource units being assigned to a respective available bandwidth segment of a plurality of available bandwidth segments of a bandwidth allocation; the set of encoded and modulated information bits being encoded based on a same coding rate and then being modulated based on different modulation schemes.
	In an analogous art, Yu teaches each resource unit of the set of resource units being assigned to a respective available bandwidth segment of a plurality of available bandwidth segments of a bandwidth allocation ([0159] when the RU indicated by the resource unit allocation subfield is a segment combination, a correspondence between the resource unit allocation subfield and the segment combination RU includes at least one entry shown below in Table 12; [0163] the resource unit allocation subfield may be a combination of segments consecutive in frequency domain; [0190] an example of a correspondence between a value of the resource unit allocation subfield and the indicated segment combination RU is shown in Table 19).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Yu’s method with Gan’s method so that data transmission in a larger bandwidth is supported at fewer overheads with improved data transmission flexibility (Yu [0024], [0045]). Thus, a more efficient system can be achieved.
The combination of Gan and Yu does not teach the set of encoded and modulated information bits being encoded based on a same coding rate and then being modulated based on different modulation schemes.
In an analogous art, Geng teaches the set of encoded and modulated information bits being encoded based on a same coding rate and then being modulated based on different modulation schemes ([0118] One or more scheduled RUs may be assumed to use the same coding rate with different modulation types or orders).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Geng’s method with Gan’s method so that a flexible tradeoff between throughput performance and PER performance may be obtained by per-RU based MCS adaption enabled by feedback, and hence the complexity of the device can be minimized (Geng [0118]).

Regarding Claim 230, the combination of Gan, Yu and Geng, specifically Gan teaches wherein decoding the set of encoded and modulated information bits associated with the set of resource units comprises decoding all the information bits associated with the set of physical layer data units together ([0047] combining, according to a receiving and combination rule, coded bits received from a plurality of channel sets or a plurality of resource units, and performing channel decoding on combined coded bits to generate information bits).

Regarding Claim 257, Gan teaches a wireless communication device (WCD), comprising: at least one processors; a receiver in electronic communication with the at least one processor and configured to receive a set of encoded and modulated information bits on a set of resource units from another WCD ([0338] Therefore, according to the coded bit transmission method provided in this application, a network device such as an AP and a terminal device such as an STA in a Wi-Fi system can transmit coded bits in a plurality of discontinuous channel sets or resource units; [0228] a modulation order, a formula for calculating a quantity of coded bits distributed each time, and a preset channel bandwidth may be separately selected for each channel), the set of encoded information bits being encoded ([0338] According to the coded bit transmission method provided in this application, the sender can select an MCS for each of the plurality of channel sets used for the single-user preamble puncturing transmission or each of the plurality of resource units used for the OFDMA transmission, perform channel coding on the information bits to generate the coded bits, and distribute the coded bits to the plurality of channel sets or the plurality of resource units according to the distribution rule; and correspondingly, the receiver can combine, according to the receiving and combination rule, the coded bits received from the plurality of channel sets or the plurality of resource units, and then perform channel decoding on the received coded bits according to the MCS, to generate the information bits; [0139] if a same MCS is used, the plurality of channel sets or the plurality of resource units may share one encoder (one group of encoders), to reduce system complexity and costs);
memory in electronic communication with the at least one processor; and instructions stored in the memory and executable by the at least one processor to cause the WCD to: ([0357] the communications apparatus 1100 may include one or more memories 1102. The memory 1102 stores an instruction 1104, and the instruction may be run on the processor, such that the communications apparatus 1100 performs the methods described in the foregoing method embodiments. Optionally, the memory may further store data. Optionally, the processor may also store an instruction and/or data) determine an allocation of the set of resource units ([0137] the plurality of resource units may be allocated to one station or one station set); and
decode the set of encoded and modulated information bits based at least in part on the receiving ([0024] the coded bits received from the plurality of channel sets or the plurality of resource units are received according to the receiving and combination rule, and the channel decoding is performed on the received coded bits according to the selected MCS, to generate the information bits; [0132] The decoding scheme is mainly used to perform channel decoding on the recovered coded bits to recover the information bits, thereby completing a receiving procedure of the coded bits; [0327] The terminal device performs channel decoding on the coded bits according to the MCS, to generate the information bits).
	However, Gan does not teach the set of encoded information bits being encoded based on a same coding rate and then modulated based on different modulation schemes; each resource unit of the set of resource units assigned to a respective available bandwidth segment of a plurality of available bandwidth segments of a bandwidth allocation.
	In an analogous art, Yu teaches each resource unit of the set of resource units assigned to a respective available bandwidth segment of a plurality of available bandwidth segments of a bandwidth allocation ([0159] when the RU indicated by the resource unit allocation subfield is a segment combination, a correspondence between the resource unit allocation subfield and the segment combination RU includes at least one entry shown below in Table 12; [0163] the resource unit allocation subfield may be a combination of segments consecutive in frequency domain; [0190] an example of a correspondence between a value of the resource unit allocation subfield and the indicated segment combination RU is shown in Table 19).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Yu’s method with Gan’s method so that data transmission in a larger bandwidth is supported at fewer overheads with improved data transmission flexibility (Yu [0024], [0045]). Thus, a more efficient system can be achieved.
The combination of Gan and Yu does not teach the set of encoded information bits being encoded based on a same coding rate and then modulated based on different modulation schemes.
In an analogous art, Geng teaches the set of encoded information bits being encoded based on a same coding rate and then modulated based on different modulation schemes ([0118] One or more scheduled RUs may be assumed to use the same coding rate with different modulation types or orders).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Geng’s method with Gan’s method so that a flexible tradeoff between throughput performance and PER performance may be obtained by per-RU based MCS adaption enabled by feedback, and hence the complexity of the device can be minimized (Geng [0118]).

Claim 231 is rejected under 35 U.S.C. 103 as being unpatentable over Gan et al. in view of Yu et al., Geng et al. and Kneckt et al. (US 2017/0332414).
Regarding Claim 231, the combination of Gan, Yu and Geng does not teach forwarding two or more physical layer data units of the set of physical layer data units using a multi-link aggregation scheme, wherein two or more physical layer data units of the set of physical layer data units comprise physical layer convergence procedure (PLCP) protocol data units.
In an analogous art, Kneckt teaches forwarding two or more physical layer data units of the set of physical layer data units using a multi-link aggregation scheme, wherein two or more physical layer data units of the set of physical layer data units comprise physical layer convergence procedure (PLCP) protocol data units ([0027] aggregate one or more data units of the primary access category and one or more data units of the secondary access category to form a single-user (SU) aggregated data frame. Examples of SU data units may include but are not limited to a media access control (MAC) protocol data unit (MPDU) and a physical layer conformance procedure (PLCP) protocol data unit (PPDU). Examples of SU aggregated data frames may include but are not limited to an aggregated MPDU (A-MPDU) and an aggregated PPDU (A-PPDU). A PPDU may encapsulate the A-MPDU and a physical header).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Kneckt’s method with Gan’s method in order to allow access point to control how electronic devices aggregate and transmit data from different access categories to maintain efficiency and fairness of the SU multiple-TID transmissions within system (Kneckt [0042]).

Claims 232, 234-235, 237, 239, 241, 246, 250-254 and 258 are rejected under 35 U.S.C. 103 as being unpatentable over Gan et al. (hereinafter “Gan ‘735”) in view of Yu et al. and Gan et al. (WO 2016/141551, hereinafter “Gan ‘551”).
Regarding Claim 232, Gan ‘735 teaches a method for wireless communication by a wireless communication device (WCD), comprising:
assigning each resource unit of a set of resource units associated with communication between the WCD and another WCD ([0137] the plurality of resource units may be allocated to one station or one station set);
encoding a set of information bits associated with a set of data units by jointly encoding the set of information bits associated with the set of physical layer data units together ([0338] According to the coded bit transmission method provided in this application, the sender can select an MCS for each of the plurality of channel sets used for the single-user preamble puncturing transmission or each of the plurality of resource units used for the OFDMA transmission, perform channel coding on the information bits to generate the coded bits, and distribute the coded bits to the plurality of channel sets or the plurality of resource units according to the distribution rule; and correspondingly, the receiver can combine, according to the receiving and combination rule, the coded bits received from the plurality of channel sets or the plurality of resource units, and then perform channel decoding on the received coded bits according to the MCS, to generate the information bits; [0139] if a same MCS is used, the plurality of channel sets or the plurality of resource units may share one encoder (one group of encoders), to reduce system complexity and costs);
distributing the set of encoded information bits to one or more data units associated with the set of resource units in a cyclic process ([0161] If at least one of the plurality of resource units is fully loaded with coded bits distributed to the resource unit (data tones included in the resource unit are fully loaded), the network device stops distributing coded bits to the at least one of the plurality of resource units, continues to distribute coded bits to another resource unit in the plurality of resource units according to the distribution rule, and after all the plurality of resource units are fully loaded with coded bits distributed to the resource units to form an OFDM symbol or a plurality of OFDM symbols are formed on the plurality of resource units, continues to perform a next round of distribution to form a next OFDM symbol, in order to transmit coded bits using all tones in all the resource units; [0338] distribute the coded bits to the plurality of channel sets or the plurality of resource units according to the distribution rule; [0340] The terminal device is applicable to the communications system shown in FIG. 1, to perform the function of distributing and/or receiving the coded bits in the foregoing method embodiments); and
transmitting, via one or more of the available bandwidth segments, the distributed set of encoded information bits on the one or more data units ([0338] Therefore, according to the coded bit transmission method provided in this application, a network device such as an AP and a terminal device such as an STA in a Wi-Fi system can transmit coded bits in a plurality of discontinuous channel sets or resource units; [0228] a modulation order, a formula for calculating a quantity of coded bits distributed each time, and a preset channel bandwidth may be separately selected for each channel).
	However, Gan ‘735 does not teach assigning each resource unit of a set of resource units to a respective available bandwidth segment of a plurality of available bandwidth segments of a bandwidth allocation; distributing the set of encoded information bits based at least in part on a ratio of the one or more data units to the set of data units.
In an analogous art, Yu teaches assigning each resource unit of a set of resource units to a respective available bandwidth segment of a plurality of available bandwidth segments of a bandwidth allocation ([0159] when the RU indicated by the resource unit allocation subfield is a segment combination, a correspondence between the resource unit allocation subfield and the segment combination RU includes at least one entry shown below in Table 12; [0163] the resource unit allocation subfield may be a combination of segments consecutive in frequency domain; [0190] an example of a correspondence between a value of the resource unit allocation subfield and the indicated segment combination RU is shown in Table 19).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Yu’s method with Gan ‘735’s method so that data transmission in a larger bandwidth is supported at fewer overheads with improved data transmission flexibility (Yu [0024], [0045]). Thus, a more efficient system can be achieved.
	The combination of Gan ‘735 and Yu does not teach distributing the set of encoded information bits based at least in part on a ratio of the one or more data units to the set of data units.
	In an analogous art, Gan ‘551 teaches distributing the set of encoded information bits based at least in part on a ratio of the one or more data units to the set of data units (page 20, lines 24-27, S101, The packet unit divides, according to the resource block RU to which the user equipment is currently allocated, the plurality of bits in the encoded data stream corresponding to the user equipment into multiple sets of input bits, and each group of the input bits of the multiple sets of input bits. The number is determined by the size and number of the RU).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Gan ‘551’s method with Gan ‘735’s method so that proper numbers of data bits can be distributed to the RUs, and hence the throughput can be increased and the performance of the system can be optimized.

Regarding Claim 234, Gan ‘735 teaches wherein the distribution one of: assigning remaining coded bits of the set of encoded information bits to the one or more additional data units of the set of data units in the cyclical process ([0161] If at least one of the plurality of resource units is fully loaded with coded bits distributed to the resource unit (data tones included in the resource unit are fully loaded), the network device stops distributing coded bits to the at least one of the plurality of resource units, continues to distribute coded bits to another resource unit in the plurality of resource units according to the distribution rule, and after all the plurality of resource units are fully loaded with coded bits distributed to the resource units to form an OFDM symbol or a plurality of OFDM symbols are formed on the plurality of resource units, continues to perform a next round of distribution to form a next OFDM symbol, in order to transmit coded bits using all tones in all the resource units).
However, the combination of Gan ‘735 and Yu does not teach assigning remaining coded bits based at least in part on a ratio of the remaining coded bits to the one or more additional data units.
In an analogous art, Gan ‘551 teaches assigning remaining coded bits based at least in part on a ratio of the remaining coded bits to the one or more additional data units (page 20, lines 24-27, S101, The packet unit divides, according to the resource block RU to which the user equipment is currently allocated, the plurality of bits in the encoded data stream corresponding to the user equipment into multiple sets of input bits, and each group of the input bits of the multiple sets of input bits. The number is determined by the size and number of the RU).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Gan ‘551’s method with Gan ‘735’s method so that proper numbers of data bits can be distributed to the RUs, and hence the throughput can be increased and the performance of the system can be optimized.

Regarding Claim 235, the combination of Gan ‘735, Yu and Gan ‘551, specifically Gan ‘735 teaches wherein the set of data units is associated with two or more available bandwidth segments of the bandwidth allocation ([0122] the existing Wi-Fi protocol proposes a segment parser, configured to distribute coded bits to different 80-MHz segments; [0276] A quantity of coded bits distributed by the network device to a plurality of segments in a cyclic polling manner meets a second preset relationship).

Regarding Claim 237, the combination of Gan ‘735, Yu and Gan ‘551, specifically Gan ‘735 teaches wherein the distribution comprises: determining a data unit of the set of physical layer data units that has a first frequency ([0158] tone) based at least in part on comparing relative frequencies of multiple data units of the set of data units ([0158] Distribution of the coded bits is cyclic distribution performed using, as a unit, data carried in a data tone of an OFDM symbol); and
assigning coded bits of the set of encoded information bits to the data units having the first frequency based at least in part on the determining ([0158] Distribution of the coded bits is cyclic distribution performed using, as a unit, data carried in a data tone of an OFDM symbol).

Regarding Claim 239, the combination of Gan ‘735, Yu and Gan ‘551, specifically Gan ‘735 teaches assigning the coded bits of the set of encoded information bits to the data unit having the first frequency comprises filling all bits of a orthogonal frequency division multiplexing (OFDM) symbol associated with the data unit having the first frequency with the coded bits of the set of encoded information bits before filling any bits of a second OFDM symbol ([0161] after all the plurality of resource units are fully loaded with coded bits distributed to the resource units to form an OFDM symbol or a plurality of OFDM symbols are formed on the plurality of resource units, continues to perform a next round of distribution to form a next OFDM symbol).

Regarding Claim 241, the combination of Gan ‘735, Yu and Gan ‘551, specifically Gan ‘735 teaches determining one or more of one or more modulation coding schemes or a ratio corresponding to the one or more modulation coding schemes, wherein the distribution is further based on the determined one or more modulation coding schemes or the ratio corresponding to the one or more modulation coding schemes ([0156] to reduce operation complexity of distributing the coded bits to the plurality of channel sets or the plurality of resource units, performing modulation and up-conversion, and sending a radio frequency signal, and improve distribution efficiency, a same MCS may be used for the plurality of channel sets used for the single-user preamble puncturing transmission, or a same MCS may be used for the plurality of resource units used for the OFDMA transmission; [0338] the sender can select an MCS for each of the plurality of channel sets used for the single-user preamble puncturing transmission or each of the plurality of resource units used for the OFDMA transmission, perform channel coding on the information bits to generate the coded bits, and distribute the coded bits to the plurality of channel sets or the plurality of resource units according to the distribution rule).

Regarding Claim 246, Gan ‘735 teaches assigning, at the physical layer of the WCD, the resource unit of the set of resource units to the available bandwidth segment ([0137] the plurality of resource units may be allocated to one station or one station set; [0229] a continuous 20-MHz channel set may be divided based on a resource unit or a bandwidth to which an existing interleaver (including a BCC interleaver and an LDPC tone mapper) is applicable; [0307] because a quantity of tones included in an existing resource unit is usually less than or equal to a quantity of tones included in an 80-MHz bandwidth, that is, a bandwidth of a sent PPDU is usually less than or equal to 80 MHz, the segment parser and the segment deparser in FIG. 8A are not required either), wherein: the distribution comprises distributing, at the physical layer of the WCD, based at least in part on assigning the resource unit of the set of resource units to the available bandwidth segment ([0022] if there are a plurality of segments, a channel parser or a resource unit parser that performs the coded bit distribution method is located after a segment parser, to simplify a process of sending different segments. Certainly, if there are both a plurality of streams and a plurality of segments, because a segmentation operation is usually specific to one stream, that is, a segment parser is usually located after a stream parser, a channel parser or a resource unit parser that distributes coded bits is still located after the segment parser; [0307] if the coded bits need to be distributed to the plurality of resource units used for the OFDMA transmission, channel parsing and channel deparsing shown in FIG. 8A may be alternatively replaced with resource unit parsing and resource unit deparsing respectively. In addition, because a quantity of tones included in an existing resource unit is usually less than or equal to a quantity of tones included in an 80-MHz bandwidth, that is, a bandwidth of a sent PPDU is usually less than or equal to 80 MHz).
However, Gan ‘735 does not teach determining, at a physical layer of the WCD, that a resource unit size of a resource unit of the set of resource units satisfies a threshold, wherein the threshold comprises the available bandwidth segment, wherein the two or more available bandwidth segments of the bandwidth allocation comprises the available bandwidth segment.
In an analogous art, Yu teaches determining, at a physical layer of the WCD, that a resource unit size of a resource unit of the set of resource units satisfies a threshold, wherein the threshold comprises the available bandwidth segment ([0103] When a size of an RU indicated by the first field is less than or equal to a maximum RU included in the subblock corresponding to the first field, the RU indicated by the first field is allocated to only a STA in the subblock to which the STA belongs. When a size of an RU indicated by the first field is greater than a maximum RU included in the subblock corresponding to the first field, the RU indicated by the first field is a subblock combination or a segment combination), wherein the two or more available bandwidth segments of the bandwidth allocation comprises the available bandwidth segment ([0159] when the RU indicated by the resource unit allocation subfield is a segment combination, a correspondence between the resource unit allocation subfield and the segment combination RU includes at least one entry shown below in Table 12; [0163] the resource unit allocation subfield may be a combination of segments consecutive in frequency domain; [0190] an example of a correspondence between a value of the resource unit allocation subfield and the indicated segment combination RU is shown in Table 19).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Yu’s method with Gan ‘735’s method so that data transmission in a larger bandwidth is supported at fewer overheads with improved data transmission flexibility (Yu [0024], [0045]). Thus, a more efficient system can be achieved.

Regarding Claim 250, the combination of Gan ‘735, Yu and Gan ‘551, specifically Gan ‘735 teaches wherein the distribution comprises: assigning coded bits of the set of encoded information bits to the first resource unit of the set of resource units, the first resource unit corresponding to a first bandwidth segment of the bandwidth allocation, wherein the first bandwidth segment comprises a 160 megahertz (MHz) segment ([0122] an existing Wi-Fi protocol such as 802.11ax supports a maximum bandwidth of 160 MHz. The 160 MHz may be a continuous 160-MHz bandwidth, or may include two discontinuous 80-MHz frequency bands (that is, 80 MHz+80 MHz); [0154] an existing BCC interleaver and LDPC tone mapper may be interleavers applicable to resource units with a tone spacing of 78.125 kilohertz (KHz) that are mentioned in IEEE 802.11ax, or may be interleavers applicable to bandwidths 20 MHz, 40 MHz, 80 MHz, and 160 MHz); and assigning remaining coded bits of the set of encoded information bits to the second resource unit of the set of resource units after assigning the coded bits of the set of encoded information bits to the first resource unit, the second resource unit corresponding to a second bandwidth segment of the bandwidth allocation, wherein the second bandwidth segment comprises a 160 MHz segment ([0161] If at least one of the plurality of resource units is fully loaded with coded bits distributed to the resource unit (data tones included in the resource unit are fully loaded), the network device stops distributing coded bits to the at least one of the plurality of resource units, continues to distribute coded bits to another resource unit in the plurality of resource units according to the distribution rule, and after all the plurality of resource units are fully loaded with coded bits distributed to the resource units to form an OFDM symbol or a plurality of OFDM symbols are formed on the plurality of resource units, continues to perform a next round of distribution to form a next OFDM symbol, in order to transmit coded bits using all tones in all the resource units).

Regarding Claim 251, Gan ‘735 teaches wherein distributing the set of encoded information bits to the set of data units comprises distributing the set of encoded information bits to resource units of the set of resource units based at least in part on assigning the resource units of the set of resource units to the available bandwidth segment ([0022] if there are a plurality of segments, a channel parser or a resource unit parser that performs the coded bit distribution method is located after a segment parser, to simplify a process of sending different segments. Certainly, if there are both a plurality of streams and a plurality of segments, because a segmentation operation is usually specific to one stream, that is, a segment parser is usually located after a stream parser, a channel parser or a resource unit parser that distributes coded bits is still located after the segment parser; [0307] if the coded bits need to be distributed to the plurality of resource units used for the OFDMA transmission, channel parsing and channel deparsing shown in FIG. 8A may be alternatively replaced with resource unit parsing and resource unit deparsing respectively. In addition, because a quantity of tones included in an existing resource unit is usually less than or equal to a quantity of tones included in an 80-MHz bandwidth, that is, a bandwidth of a sent PPDU is usually less than or equal to 80 MHz).
However, Gan ‘735 does not teach determining, at a physical layer of the WCD, that each resource unit size of the set of resource units satisfies a threshold, wherein the threshold comprises the available bandwidth segment, and wherein the two or more available bandwidth segments of the bandwidth allocation comprises the available bandwidth segment.
In an analogous art, Yu teaches determining, at a physical layer of the WCD, that each resource unit size of the set of resource units satisfies a threshold, wherein the threshold comprises the available bandwidth segment ([0103] When a size of an RU indicated by the first field is less than or equal to a maximum RU included in the subblock corresponding to the first field, the RU indicated by the first field is allocated to only a STA in the subblock to which the STA belongs. When a size of an RU indicated by the first field is greater than a maximum RU included in the subblock corresponding to the first field, the RU indicated by the first field is a subblock combination or a segment combination), and wherein the two or more available bandwidth segments of the bandwidth allocation comprises the available bandwidth segment ([0159] when the RU indicated by the resource unit allocation subfield is a segment combination, a correspondence between the resource unit allocation subfield and the segment combination RU includes at least one entry shown below in Table 12; [0163] the resource unit allocation subfield may be a combination of segments consecutive in frequency domain; [0190] an example of a correspondence between a value of the resource unit allocation subfield and the indicated segment combination RU is shown in Table 19).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Yu’s method with Gan ‘735’s method so that data transmission in a larger bandwidth is supported at fewer overheads with improved data transmission flexibility (Yu [0024], [0045]). Thus, a more efficient system can be achieved.

Regarding Claim 252, the combination of Gan ‘735, Yu and Gan ‘551, specifically Gan ‘735 teaches performing a resource unit interleaving of the set of encoded information bits within each resource unit of the set of resource units ([0154] an existing BCC interleaver and LDPC tone mapper may be interleavers applicable to resource units with a tone spacing of 78.125 kilohertz (KHz) that are mentioned in IEEE 802.11ax, or may be interleavers applicable to bandwidths 20 MHz, 40 MHz, 80 MHz, and 160 MHz with a tone spacing of 312.5 KHz; [0229] a continuous 20-MHz channel set may be divided based on a resource unit or a bandwidth to which an existing interleaver (including a BCC interleaver and an LDPC tone mapper) is applicable).

Regarding Claim 253, the combination of Gan ‘735, Yu and Gan ‘551, specifically Gan ‘735 teaches wherein the physical layer comprises a resource unit parser ([0022] resource unit parser) and a bandwidth segment parser ([0022] segment parser), wherein the resource unit parser distributes the set of encoded information bits to the set of resource units, and a bandwidth segment parser assigns coded bits of each resource unit of the set of resource units to each available bandwidth segment within each resource unit of the set of resource units ([0022] if there are a plurality of streams and there are no plurality of segments, a channel parser or a resource unit parser that performs the coded bit distribution method is located after a stream parser, to simplify a process of sending different streams. Likewise, if there are a plurality of segments, a channel parser or a resource unit parser that performs the coded bit distribution method is located after a segment parser, to simplify a process of sending different segments. Certainly, if there are both a plurality of streams and a plurality of segments, because a segmentation operation is usually specific to one stream, that is, a segment parser is usually located after a stream parser, a channel parser or a resource unit parser that distributes coded bits is still located after the segment parser), wherein the available bandwidth segment comprises an 80 megahertz (MHz) segment ([0154] an existing BCC interleaver and LDPC tone mapper may be interleavers applicable to resource units with a tone spacing of 78.125 kilohertz (KHz) that are mentioned in IEEE 802.11ax, or may be interleavers applicable to bandwidths 20 MHz, 40 MHz, 80 MHz, and 160 MHz; [0270] It should be noted that 80 MHz is used as a segment in the existing Wi-Fi protocol).

Regarding Claim 254, the combination of Gan ‘735, Yu and Gan ‘551, specifically Gan ‘735 teaches wherein the bandwidth segment parser assigns coded bits of each resource unit of the set of resource units to each available bandwidth segment within each resource unit of the set of resource units prior to the resource unit parser distributing the coded bits of each resource unit of the set of resource units within each available bandwidth segment ([0022] if there are a plurality of segments, a channel parser or a resource unit parser that performs the coded bit distribution method is located after a segment parser, to simplify a process of sending different segments. Certainly, if there are both a plurality of streams and a plurality of segments, because a segmentation operation is usually specific to one stream, that is, a segment parser is usually located after a stream parser, a channel parser or a resource unit parser that distributes coded bits is still located after the segment parser).

Regarding Claim 258, Gan ‘735 teaches a wireless communication device (WCD), comprising: at least one processor, memory in electronic communication with the at least one processor; instructions stored in the memory and executable by the at least one processor to cause the WCD to ([0357] the communications apparatus 1100 may include one or more memories 1102. The memory 1102 stores an instruction 1104, and the instruction may be run on the processor, such that the communications apparatus 1100 performs the methods described in the foregoing method embodiments. Optionally, the memory may further store data. Optionally, the processor may also store an instruction and/or data):
assign each resource unit of a set of resource units associated with communication between the WCD and another WCD ([0137] the plurality of resource units may be allocated to one station or one station set);
encode a set of information bits associated with a set of data units ([0338] According to the coded bit transmission method provided in this application, the sender can select an MCS for each of the plurality of channel sets used for the single-user preamble puncturing transmission or each of the plurality of resource units used for the OFDMA transmission, perform channel coding on the information bits to generate the coded bits);
distribute the set of encoded information bits to one or more data units in a cyclic process ([0161] If at least one of the plurality of resource units is fully loaded with coded bits distributed to the resource unit (data tones included in the resource unit are fully loaded), the network device stops distributing coded bits to the at least one of the plurality of resource units, continues to distribute coded bits to another resource unit in the plurality of resource units according to the distribution rule, and after all the plurality of resource units are fully loaded with coded bits distributed to the resource units to form an OFDM symbol or a plurality of OFDM symbols are formed on the plurality of resource units, continues to perform a next round of distribution to form a next OFDM symbol, in order to transmit coded bits using all tones in all the resource units; [0338] distribute the coded bits to the plurality of channel sets or the plurality of resource units according to the distribution rule; [0340] The terminal device is applicable to the communications system shown in FIG. 1, to perform the function of distributing and/or receiving the coded bits in the foregoing method embodiments); and
output, for transmission via the available bandwidth segment, the distributed set of encoded information bits on the one or more data units ([0338] Therefore, according to the coded bit transmission method provided in this application, a network device such as an AP and a terminal device such as an STA in a Wi-Fi system can transmit coded bits in a plurality of discontinuous channel sets or resource units; [0228] a modulation order, a formula for calculating a quantity of coded bits distributed each time, and a preset channel bandwidth may be separately selected for each channel); and
a transmitter in electronic communication with the at least one processor and configured to transmit the distributed set of encoded information bits output by the at least one processor ([0338] Therefore, according to the coded bit transmission method provided in this application, a network device such as an AP and a terminal device such as an STA in a Wi-Fi system can transmit coded bits in a plurality of discontinuous channel sets or resource units; [0228] a modulation order, a formula for calculating a quantity of coded bits distributed each time, and a preset channel bandwidth may be separately selected for each channel).
	However, Gan ‘735 does not teach assign each resource unit of a set of resource units to a respective available bandwidth segment of a plurality of available bandwidth segments of a bandwidth allocation; distribute the set of encoded information bits based at least in part on a ratio of the one or more data units to the set of data units.
In an analogous art, Yu teaches assign each resource unit of a set of resource units to a respective available bandwidth segment of a plurality of available bandwidth segments of a bandwidth allocation ([0159] when the RU indicated by the resource unit allocation subfield is a segment combination, a correspondence between the resource unit allocation subfield and the segment combination RU includes at least one entry shown below in Table 12; [0163] the resource unit allocation subfield may be a combination of segments consecutive in frequency domain; [0190] an example of a correspondence between a value of the resource unit allocation subfield and the indicated segment combination RU is shown in Table 19).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Yu’s method with Gan ‘735’s method so that data transmission in a larger bandwidth is supported at fewer overheads with improved data transmission flexibility (Yu [0024], [0045]). Thus, a more efficient system can be achieved.
The combination of Gan ‘735 and Yu does not teach distribute the set of encoded information bits based at least in part on a ratio of the one or more data units to the set of data units.
In an analogous art, Gan ‘551 teaches distribute the set of encoded information bits based at least in part on a ratio of the one or more data units to the set of data units (page 20, lines 24-27, S101, The packet unit divides, according to the resource block RU to which the user equipment is currently allocated, the plurality of bits in the encoded data stream corresponding to the user equipment into multiple sets of input bits, and each group of the input bits of the multiple sets of input bits. The number is determined by the size and number of the RU).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Gan ‘551’s method with Gan ‘735’s method so that proper numbers of data bits can be distributed to the RUs, and hence the throughput can be increased and the performance of the system can be optimized.

Claim 242 is rejected under 35 U.S.C. 103 as being unpatentable over Gan ‘735 in view of Yu et al., Gan ‘551 and Geng et al.
Regarding Claim 242, the combination of Gan ‘735, Yu and Gan ‘551 does not teach determining at least one of a first ratio corresponding to one or more modulation coding schemes or a second ratio corresponding to two or more data units of the set of data units, wherein the distribution is further based on at least one of the first ratio corresponding to one or more modulation coding schemes or the second ratio corresponding to the two or more data units of the set of data units.
In an analogous art, Geng teaches determining at least one of a first ratio corresponding to one or more modulation coding schemes or a second ratio corresponding to two or more data units of the set of data units, wherein the distribution is further based on at least one of the first ratio corresponding to one or more modulation coding schemes or the second ratio corresponding to the two or more data units of the set of data units ([0119] The encoded bits of the encoded bit stream may be parsed into a plurality of spatial streams based on RU size. An output of the spatial stream parser (e.g., the plurality of spatial streams) may be sent to a RU-size based parser 1708 after spatial stream parsing. The RU-size based parser 1708 may be controlled by a control signal (e.g., control signal A 1710). For example, the transmitter may determine how to allocate the input bits between a plurality of interleavers. Control signal A 1710 may be used to indicate to the RU-size based parser 1708 how to split the input bits between different interleavers based on the RU configuration (e.g., the size of configurable RU), the MCS, and/or the modulation order (e.g., if assuming the same coding rate). The RU-size based parser 1708 may allocate the input bits to a plurality of interleavers based on the indication of how to split the input bits).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Geng’s method with Gan ‘735’s method so that the radio resources can be more efficiently allocated and used for transmitting the data bits. Thus, improved throughput and better user experience can be achieved.

Claims 244-245 are rejected under 35 U.S.C. 103 as being unpatentable over Gan ‘735 in view of Yu et al., Gan ‘551 and Seok et al. (US 2020/0288439, relying on the provisional applications 62/814,905 and 62/813,204).
Regarding Claim 244, the combination of Gan ‘735, Yu and Gan ‘551 does not teach assigning, at a MAC layer of the WCD, information bits of the set of information bits to the set of resource units; generating, at the MAC layer based at least in part on the assigning, the set of data units, each data unit of the set of data units comprising a PSDU; and forwarding the set of data units to a physical layer of the WCD, wherein transmitting the distributed set of encoded information bits comprises transmitting the distributed set of encoded information bits on the set of resource units via the physical layer.
In an analogous art, Seok teaches assigning, at a MAC layer of the WCD, information bits of the set of information bits to the set of resource units ([0126] dynamic fragmentation can be used to transmit an S-MPDU on multiple RUs); generating, at the MAC layer based at least in part on the assigning, the set of data units, each data unit of the set of data units comprising a PSDU ([0126] Each PSDU (e.g., PSDU1 1405 and PSDU2 1410) addressed to single STA in the EHT Preamble Punctured PPDU is allocated one dynamic fragment of a MAC Service Data Unit (MSDU) (e.g., an Aggregate-MSDU or MMPDU) in an MPDU as shown in FIG. 14); and forwarding the set of data units to a physical layer of the WCD, wherein transmitting the distributed set of encoded information bits comprises transmitting the distributed set of encoded information bits on the set of resource units via the physical layer ([0126] FIG. 14 is a transmission timing diagram 1400 depicting an exemplary EHT cooperative multi-band operation applied to a preamble punctured PPDU for transmitting an S-MPDU on multiple RUs and reducing the padding overhead according to embodiments of the present invention. As depicted in FIG. 14, dynamic fragmentation can be used to transmit an S-MPDU on multiple RUs and reduce padding overhead. Each PSDU (e.g., PSDU1 1405 and PSDU2 1410) addressed to single STA in the EHT Preamble Punctured PPDU is allocated one dynamic fragment of a MAC Service Data Unit (MSDU) (e.g., an Aggregate-MSDU or MMPDU) in an MPDU as shown in FIG. 14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Seok’s method with Gan ‘735’s method so that it can enabling wireless devices to efficiently use a channel (e.g., an 80 or 160 MHz channel) where a primary service is operating, and an operating STA can dynamically move to a secondary channel to improve wireless performance of the STA. An EHT cooperative multi-band operation can be applied to the preamble punctured PPDU for simultaneous multi-band operation (Seok [0013]).

Regarding Claim 245, the combination of Gan ‘735, Yu and Gan ‘551 does not teach wherein the set of data units comprises one or more second data units comprising a physical service data unit (PSDU), and wherein encoding the set of information bits associated with the set of data units jointly or separately comprises: forwarding, from the MAC layer to the physical layer of the WCD, the one or more PSDUs, the one or more PSDUs carrying the set of information bits; and receiving, at the physical layer, the one or more PSDUs jointly or independently.
In an analogous art, Seok teaches wherein the set of data units comprises one or more second data units comprising a physical service data unit (PSDU) ([0126] Each PSDU (e.g., PSDU1 1405 and PSDU2 1410) addressed to single STA in the EHT Preamble Punctured PPDU is allocated one dynamic fragment of a MAC Service Data Unit (MSDU) (e.g., an Aggregate-MSDU or MMPDU) in an MPDU as shown in FIG. 14), and wherein encoding the set of information bits associated with the set of data units jointly or separately comprises: forwarding, from the MAC layer to the physical layer of the WCD, the one or more PSDUs, the one or more PSDUs carrying the set of information bits; and receiving, at the physical layer, the one or more PSDUs jointly or independently ([0126] FIG. 14 is a transmission timing diagram 1400 depicting an exemplary EHT cooperative multi-band operation applied to a preamble punctured PPDU for transmitting an S-MPDU on multiple RUs and reducing the padding overhead according to embodiments of the present invention. As depicted in FIG. 14, dynamic fragmentation can be used to transmit an S-MPDU on multiple RUs and reduce padding overhead. Each PSDU (e.g., PSDU1 1405 and PSDU2 1410) addressed to single STA in the EHT Preamble Punctured PPDU is allocated one dynamic fragment of a MAC Service Data Unit (MSDU) (e.g., an Aggregate-MSDU or MMPDU) in an MPDU as shown in FIG. 14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Seok’s method with Gan ‘735’s method so that it can enabling wireless devices to efficiently use a channel (e.g., an 80 or 160 MHz channel) where a primary service is operating, and an operating STA can dynamically move to a secondary channel to improve wireless performance of the STA. An EHT cooperative multi-band operation can be applied to the preamble punctured PPDU for simultaneous multi-band operation (Seok [0013]).

Claims 247-248 are rejected under 35 U.S.C. 103 as being unpatentable over Gan ‘735 et al. in view of Yu et al., Gan ‘551, Chen et al. (US 2017/0273083) and Geng et al.
Regarding Claim 247, Gan ‘735 does not teach determining, at a physical layer of the WCD, that a first resource unit size of a first resource unit of the set of resource units and a second resource unit size of a second resource unit of the set of resource units satisfies a threshold, wherein the threshold comprises the available bandwidth segment, wherein the two or more available bandwidth segments of the bandwidth allocation comprises the available bandwidth segment, and wherein the physical layer comprises a set of encoders for separately encoding information bits of the set of information bits associated with the set of data units; assigning, at the physical layer of the WCD, the first resource unit and the second resource unit to the two or more available bandwidth segments of the bandwidth allocation, the first resource unit having the first resource unit size and the second resource unit having the second resource unit size; and determining a ratio corresponding to one or more modulation coding schemes associated with the first resource unit and the second resource unit, wherein the distribution comprises distributing based at least in part on the first resource unit size of the first resource unit of the set of resource units, the second resource unit size of the second resource unit of the set of resource units and the ratio corresponding to the one or more modulation coding schemes associated with the first resource unit and the second resource unit.
In an analogous art, Yu teaches determining, at a physical layer of the WCD, that a first resource unit size of a first resource unit of the set of resource units and a second resource unit size of a second resource unit of the set of resource units satisfies a threshold, wherein the threshold comprises the available bandwidth segment ([0103] When a size of an RU indicated by the first field is less than or equal to a maximum RU included in the subblock corresponding to the first field, the RU indicated by the first field is allocated to only a STA in the subblock to which the STA belongs. When a size of an RU indicated by the first field is greater than a maximum RU included in the subblock corresponding to the first field, the RU indicated by the first field is a subblock combination or a segment combination), wherein the two or more available bandwidth segments of the bandwidth allocation comprises the available bandwidth segment ([0159] when the RU indicated by the resource unit allocation subfield is a segment combination, a correspondence between the resource unit allocation subfield and the segment combination RU includes at least one entry shown below in Table 12; [0163] the resource unit allocation subfield may be a combination of segments consecutive in frequency domain; [0190] an example of a correspondence between a value of the resource unit allocation subfield and the indicated segment combination RU is shown in Table 19);
assigning, at the physical layer of the WCD, the first resource unit and the second resource unit to the two or more available bandwidth segments of the bandwidth allocation ([0159] when the RU indicated by the resource unit allocation subfield is a segment combination, a correspondence between the resource unit allocation subfield and the segment combination RU includes at least one entry shown below in Table 12; [0163] the resource unit allocation subfield may be a combination of segments consecutive in frequency domain; [0190] an example of a correspondence between a value of the resource unit allocation subfield and the indicated segment combination RU is shown in Table 19), the first resource unit having the first resource unit size and the second resource unit having the second resource unit size ([0118] For the resource unit allocation subfield, when a size of an RU allocated to a STA is less than or equal to a 996-tone RU (namely, a maximum RU in a subblock unit of 80 MHz), the resource unit subfield shown in Table 2 may be used to indicate a resource; [0119] When a size of an RU allocated to a STA is greater than a 996-tone RU, a resource may be indicated in any of the following manners).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Yu’s method with Gan ‘735’s method so that data transmission in a larger bandwidth is supported at fewer overheads with improved data transmission flexibility (Yu [0024], [0045]). Thus, a more efficient system can be achieved.
The combination of Gan ‘735, Yu and Gan ‘551 does not teach wherein the physical layer comprises a set of encoders for separately encoding information bits of the set of information bits associated with the set of data units; determining a ratio corresponding to one or more modulation coding schemes associated with the first resource unit and the second resource unit, wherein the distribution comprises distributing based at least in part on the first resource unit size of the first resource unit of the set of resource units, the second resource unit size of the second resource unit of the set of resource units and the ratio corresponding to the one or more modulation coding schemes associated with the first resource unit and the second resource unit.
In an analogous art, Chen teaches wherein the physical layer comprises a set of encoders for separately encoding information bits of the set of information bits associated with the set of data units ([0139] independent encoding can refer to at least the use of separate encoders to produce separate outputs for each sub-channel or RU in parallel).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Chen’s method with Gan ‘735’s method so that the latency of the encoding and transmitting process can be reduced because multiple encoders are employed for the set of data units. Thus, the user experience can be improved.
The combination of Gan ‘735, Yu, Gan ‘551 and Chen does not teach determining a ratio corresponding to one or more modulation coding schemes associated with the first resource unit and the second resource unit, wherein the distribution comprises distributing based at least in part on the first resource unit size of the first resource unit of the set of resource units, the second resource unit size of the second resource unit of the set of resource units and the ratio corresponding to the one or more modulation coding schemes associated with the first resource unit and the second resource unit.
In an analogous art, Geng teaches determining a ratio corresponding to one or more modulation coding schemes associated with the first resource unit and the second resource unit, wherein the distribution comprises distributing based at least in part on the first resource unit size of the first resource unit of the set of resource units, the second resource unit size of the second resource unit of the set of resource units and the ratio corresponding to the one or more modulation coding schemes associated with the first resource unit and the second resource unit ([0119] The encoded bits of the encoded bit stream may be parsed into a plurality of spatial streams based on RU size. An output of the spatial stream parser (e.g., the plurality of spatial streams) may be sent to a RU-size based parser 1708 after spatial stream parsing. The RU-size based parser 1708 may be controlled by a control signal (e.g., control signal A 1710). For example, the transmitter may determine how to allocate the input bits between a plurality of interleavers. Control signal A 1710 may be used to indicate to the RU-size based parser 1708 how to split the input bits between different interleavers based on the RU configuration (e.g., the size of configurable RU), the MCS, and/or the modulation order (e.g., if assuming the same coding rate). The RU-size based parser 1708 may allocate the input bits to a plurality of interleavers based on the indication of how to split the input bits).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Geng’s method with Gan ‘735’s method so that the radio resources can be more efficiently allocated and used for transmitting the data bits. Thus, improved throughput and better user experience can be achieved.

Regarding Claim 248, the combination of Gan ‘735, Yu, Gan ‘551, Chen and Geng, specifically Gan ‘735 teaches wherein the distribution comprises distributing based at least in part on the two or more available bandwidth segments of the bandwidth allocation associated with the first resource unit of the set of resource units and the second resource unit of the set of resource units ([0122] the existing Wi-Fi protocol proposes a segment parser, configured to distribute coded bits to different 80-MHz segments; [0161] after all the plurality of resource units are fully loaded with coded bits distributed to the resource units to form an OFDM symbol or a plurality of OFDM symbols are formed on the plurality of resource units, continues to perform a next round of distribution to form a next OFDM symbol; [0276] A quantity of coded bits distributed by the network device to a plurality of segments in a cyclic polling manner meets a second preset relationship; [0278] Distribution of the coded bits is cyclic distribution performed using, as a unit, data carried in a data tone of an OFDM symbol).

Claims 255-256 are rejected under 35 U.S.C. 103 as being unpatentable over Gan ‘735 et al. in view of Yu et al., Gan ‘551, Seok et al. and Chen et al. (US 2017/0265240).
Regarding Claim 255, the combination of Gan ‘735, Yu, Gan ‘551 and Seok does not teach determining an unavailable bandwidth segment of the two or more available bandwidth segments of the bandwidth allocation; and puncturing the unavailable bandwidth segment of the bandwidth allocation, wherein puncturing the unavailable bandwidth segment comprises puncturing one or more frequency tones in the unavailable bandwidth segment.
In an analogous art, Chen teaches determining an unavailable bandwidth segment of the two or more available bandwidth segments of the bandwidth allocation; and puncturing the unavailable bandwidth segment of the bandwidth allocation, wherein puncturing the unavailable bandwidth segment comprises puncturing one or more frequency tones in the unavailable bandwidth segment ([0139] Block 1430 communicates data with the second wireless device using the selected tone plan, while puncturing the determined tones. As used here, puncturing tones indicates that those tones are unavailable for encoding data in a resource unit when data is encoded. Thus, for example, a resource unit with 26 tones in the selected tone plan, with three impacted tones, may only have 23 tones available for encoding data in block 1430 in some aspects (assuming all impacted tones are punctured). In these aspects, a Binary Convolutional Code (BCC) interleaver/low density parity check (LDPC) tone mapping may be utilized, such as in a 26-tone resource unit with skipping tones).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Chen’s method with Gan ‘735’s method so that when many devices share a communication network, it can improve communication efficiency in high efficiency wireless networks with less congestion and efficient link usage (Chen [0005]).

Regarding Claim 256, the combination of Gan ‘735, Yu, Gan ‘551, Seok and Chen, specifically Gan ‘735 teaches performing an interleaving of the set of encoded information bits within a transmission bandwidth based at least in part on the puncturing, wherein the interleaving comprises distributing the set of encoded information bits to the available bandwidth segment and skipping the punctured one or more frequency tones in the unavailable bandwidth segment ([0229] a continuous 20-MHz channel set may be divided based on a resource unit or a bandwidth to which an existing interleaver (including a BCC interleaver and an LDPC tone mapper) is applicable. Currently, existing interleavers include: an interleaver applicable to a 242-tone resource unit corresponding to 20 MHz, an interleaver applicable to a 484-tone resource unit corresponding to 40 MHz, an interleaver applicable to a 996-tone resource unit corresponding to 80 MHz, an interleaver applicable to a 2*996-tone resource unit corresponding to 160 MHz, and an interleaver applicable to a resource unit corresponding to 320 MHz that may be added to a next-generation Wi-Fi protocol. Using the puncturing pattern shown in FIG. 3A as an example, based on the 80-MHz preamble puncturing transmission mode and according to the continuous channel aggregation rule, the punctured 80-MHz bandwidth may be separately aggregated into the P20 and the S40).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hu et al. (US 2021/0281382) teaches method of leftover bits processing for proportional round-robin resource unit parsing in extreme high-throughput systems.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-WEN CHANG whose telephone number is (408)918-7645. The examiner can normally be reached M-F 8:00am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Y.C./Examiner, Art Unit 2413              

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413